Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 October 27, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor Re: Delaware Group Equity Funds III (the “Registrant”) File Nos. 002-28871 and 811-01485 Dear Mr. O’Connor: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to request the consent of the U.S. Securities and Exchange Commission (the “Commission”) to the withdrawal of the post-effective amendment (the “Amendment”) to the Registrant’s registration statement on Form N-1A filed with EDGAR submission type 485APOS, which was accepted via the EDGAR system at 2:57 p.m. on August 20, 2010 (Accession No. 0001137439-10-000114).The Amendment includes series of the Registrant that have since been merged into series of other registered investment companies. Therefore, the Registrant respectfully requests the Commission’s consent to the withdrawal of Registrant’s Amendment (Accession No. 0001137439-10-000114) filed under the EDGAR submission type 485APOS. If you have any questions, or require anything further regarding the request, please contact me at (215) 564-8071. Very truly yours, /s/E. Taylor Brody E. Taylor Brody, Esq.
